Citation Nr: 0216815	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUE

Entitlement to an effective date earlier than July 28, 1994 
for service connection for a right knee disorder.


REPRESENTATION

The appellant's brother, agent


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1968 to March 1970. 

In a December 1999 decision, the Board of Veterans' Appeals 
(Board) granted service connection for a right knee 
condition.  This matter comes before the Board from a 
February 2000 RO rating decision which promulgated the grant 
of service connection for a right knee condition, and in 
which the RO also made service connection (and a 10 percent 
rating) for the right knee condition effective from July 28, 
1994.  The veteran now appeals for an earlier effective date 
for service connection for the right knee disorder.


FINDINGS OF FACT

1.  On January 9, 1978, years after the veteran's active 
duty, the RO received his original claim for service 
connection for a right knee disorder.

2.  The RO denied this claim in a March 9, 1978 decision, 
and the veteran was notified of this by a March 20, 1978.  

3.  Within the year after the March 20, 1978 notice of the 
RO's denial of service connection for a right knee disorder, 
the veteran filed a proper and timely notice of disagreement 
with that determination, but the RO failed to further 
process an appeal and did not send the veteran a statement 
of the case.

4.  On July 28, 1994, the RO received further correspondence 
from the veteran which was treated as an application to 
reopen the claim for service connection for a right knee 
disorder, with new and material evidence.  Subsequently, the 
claim was deemed reopened, service connection for a right 
knee disorder was granted, and the RO assigned July 28, 1994 
as the effective date for service connection.


CONCLUSIONS OF LAW

1.  The March 1978 RO denial of the claim for service 
connection for a right knee disorder did not become final, 
as there was a proper and timely notice of disagreement with 
that decision, and the veteran's original January 9, 1978 
claim for service connection for a right knee disorder 
remained open until the ultimate grant of service 
connection.  38 U.S.C. § 4005 (as in effect in 1978); 
38 C.F.R. §§ 19.112, 19.113, 19.114, 19.118 (1977).

2.  The correct effective date for service connection for a 
right knee disorder is the date the original claim was 
received by the RO on January 9, 1978.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002);; 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1968 to March 
1970, including combat service as an infantryman in Vietnam.

On January 9, 1978, the RO received the veteran's original 
claim for service connection for a right knee disorder.  He 
submitted medical evidence, and a VA examination was 
thereafter provided.

By a March 9, 1978 rating decision, the RO denied service 
connection for a right knee disorder.  

The veteran was notified of denial of his "disability 
compensation claim" by a March 20, 1978 letter from the RO.  
This VA form letter stated, in part, that requirements for 
this benefit included that a disability be incurred in or 
aggravated by service and that it "must be 10 % or more 
disabling."  Further down in the letter, the RO listed 
disabilities, including a right knee disorder, which it 
considered to be not incurred in or aggravated by service.  
The reverse side of the March 20, 1978 notice letter advised 
the veteran of his appellate rights, including the need to 
submit a notice of disagreement within a year after the date 
of the letter in order to commence the appeal process.

In April 1978, the RO received a letter from the veteran in 
response to the RO's March 20, 1978 letter which had told 
him his claim was denied.  The veteran said that "[t]he 
facts and evidence clearly do not support your position."  
He also requested representation.

The claims folder includes a February 1979 report of contact 
form, filled out by someone at the RO.  This indicates that 
a call was received from a U.S. Senator's office, inquiring 
about the status of the veteran's claim.  The RO person 
wrote on the form that the claim had been denied in March 
1978 but that a notice of appeal of that decision had not 
been received.

In a March 1979 letter to the RO, a U.S. Representative 
inquired about the status of the veteran's claim.  The 
Representative said the veteran informed him that that his 
claim had been denied and he had filed with the VA for a 
review of that decision.  The Representative asked the RO to 
assist the veteran in this matter.

In a March 1979 response letter to the above U.S. 
Representative, the RO said, "[The veteran] has filed an 
appeal of our decision which denied him compensation for his 
knee condition.  In conjunction with his appeal notice, we 
are sending [the veteran] a Statement of the Case on which 
we based our decision.  Attached to the Statement will be a 
VA Form 1-9 which he should complete and return to us.  We 
will give careful consideration to [the veteran's] appeal 
petition when it is received and you will be advised when a 
decision is made." 

In a letter received by the RO on March 7, 1979, the veteran 
requested that, in accordance with instructions as set forth 
in an attached letter from his Senator, "please consider 
this letter a Notice of Disagreement to your determination 
that I do not have a disability of 10 % or more."  [The 
Board here notes that the "10 % or more" language used by 
the veteran apparently was adopted from language used in the 
RO's March 20, 1979 letter notifying him of the denial of 
his claim.]  

Attached to the veteran's March 7, 1979 letter to the RO was 
a February 1979 letter from a U.S. Senator to the veteran, 
in which the Senator reported contacting the VA and being 
advised that no word had been heard from the veteran since 
April 1978.  The Senator said he understood that when the 
veteran wrote to the VA in April 1978 it was meant to reopen 
the claim, but was not sufficient to do that, and therefore, 
he had to file a notice of disagreement without delay in 
order to meet the one year deadline.  The Senator advised 
the veteran to take the necessary step.

On a subsequent March 1979 deferred/confirmed rating form, 
someone at the RO wrote that the veteran's disagreement was 
with an issue not covered in the March 9, 1978 rating.  It 
was commented that he should be told what the rating covered 
and should clarify his disagreement.

In an April 1979 letter to the veteran, the RO said that it 
had received his notice of disagreement, but that his 
disagreement was not with an issue which was covered in the 
March 9, 1978 rating decision.  The veteran was advised that 
the March 1978 rating decision denied service connection for 
a right knee condition as not being incurred in or 
aggravated by service, and that a notice of disagreement 
could only be accepted based on that issue.  He was further 
advised that if he still desired to disagree with the 
decision, he was requested to submit another notice of 
disagreement, clarifying those points with which he 
disagreed.

Received from the veteran on July 28, 1994 was 
correspondence which was treated as an application to reopen 
his claim for service connection for a right knee condition.  

By March 1995 rating decision, the RO found that new and 
material evidence had not been submitted and denied the 
veteran's application to reopen his claim for service 
connection for a right knee condition.  The veteran then 
appealed to the Board.  

In an October 1997 decision, the Board reopened the claim 
for service connection for a right knee condition, based on 
new and material evidence, and remanded the case to the RO 
for further development.

In a December 1999 decision, the Board granted service 
connection for a right knee condition.

In a February 2000 rating decision, the RO promulgated the 
grant of service connection for a right knee condition.  The 
RO also made service connection (and a 10 percent rating) 
for the right knee condition effective from July 28, 1994 
(finding that was the date of receipt of a reopened claim).  

The veteran thereafter appealed for an earlier effective 
date for service connection for the right knee disorder.  In 
a May 2000 letter, he requested an effective date in 1978 
for service connection for a right knee disorder, noting 
that he filed for service connection for his right knee in 
1978.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claim.  Relevant evidence is of record.  Moreover, the 
outcome of the issue turns on the law and not the evidence, 
and thus the Veterans Claims Assistance Act of 2000 appears 
to have no applicability.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).  In any event, the Board is satisfied 
that there has been adequate compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

The veteran essentially contends that the effective date for 
service connection for a right knee disorder should be 
January 9, 1978, when his original claim was filed with the 
RO.  The RO denied that claim in March 1978, and as will be 
discussed, the correct effective date for service connection 
depends on whether or not the March 1978 RO decision became 
final.  The RO has found that the March 1978 decision was 
final, and thus it assigned July 28, 1994 as the effective 
date for service connection, being the date on which there 
was a supposed application to reopen the claim.

The law provides that the effective date for service 
connection, in the case of an original claim filed more than 
a year after service (as is the case here), will be the date 
of VA receipt of the claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  The effective date for service connection, 
based on a reopened claim supported by new and material 
evidence, is the date of VA receipt of the reopened claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

Service connection for a right knee disorder was ultimately 
granted in this case based on the assumption that the RO's 
initial March 1978 denial of the claim had become final, and 
that the claim was later reopened with new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  
Consequently, the RO assigned the date of receipt of the 
supposed application to reopen the claim (July 28, 1994) as 
the effective date for service connection.  However, if in 
fact the March 1978 RO decision never became final because 
it was timely appealed, then the veteran's January 9, 1978 
original claim for service connection would have remained 
open until the ultimate grant of service connection, and the 
January 9, 1978 date of the original claim would be the 
correct effect date for service connection.  See Myers v. 
Principi, 16 Vet.App. 228 (2002).

At the time of the RO's March 1978 denial of the claim for 
service connection, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case is issued, a timely filed substantive appeal.  For 
there to be a timely appeal, the notice of disgreement must 
be filed within 1 year after the date of mailing of 
notification of the RO's decision, and the substantive 
appeal must be filed within 60 days after the date of 
mailing of the statement of the case, or within the 
remainder of the 1-year period which follows notice of the 
adverse decision, whichever is later.  38 U.S.C. § 4005 (as 
in effect in 1978); 38 C.F.R. §§ 19.112, 19.118 (1977).  
Once a notice of disagreement is submitted by the veteran, 
unless the veteran withdraws it, the RO has an obligation to 
issue him a statement of the case so that the appeals 
process may continue.  38 C.F.R. § 19.114 (1977).  The 
foregoing provisons are essentially the same under current 
(and renumbered) law and regulations.

Whether or not the veteran timely appealed the March 1978 RO 
denial of his claim for service connection depends on 
whether he filed a timely and adequate notice of 
disagreement.  Regulation then in effect, 38 C.F.R. § 19.113 
(1977), provides the following as to what constitutes a 
proper notice of disagreement:

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required.

The Board notes that the above 38 C.F.R. § 19.113 (1977), 
applicable to the current case, must be distinguished from a 
later version of the regulation which requires that a notice 
of disagreement include an express desire for appellate 
review by the Board.  See Gallegos v. Principi, 283 F.3d 
1309 (Fed.Cir. 2002).

Following the March 9, 1978 RO decision which denied service 
connection for a right knee disorder, the RO sent notice of 
the determination to the veteran on March 20, 1978.  The 
text of the March 20, 1978 VA form letter contained some 
confusing language (which the veteran would later repeat 
when seeking to file a notice of disagreement) concerning 
the need of a disability of "10 % or more."  The evidence 
shows that within the year after the RO's March 20, 1978 
notice letter, there were repeated written communications 
between the RO and the veteran or his Congressmen.  When 
these writings are viewed together, it appears that the 
veteran filed an unambiguous and timely notice of 
disagreement with the denial of service connection for a 
right knee disorder.  The RO in fact had written a 
Congressman and indicated that the veteran had filed a 
notice of disagreement and was going to be issued a 
statement of the gave (which the RO never did).  Moreover, 
in his letter received by the RO on March 7, 1979 (within 
the 1-year time limit for a timely notice of disgreement), 
the veteran used the magic words of "Notice of Disgreement" 
and recited the "10 % or more" words which are found in the 
March 20, 1978 RO form letter which notified him of the 
denial of service connection.  

The Board finds the evidence unequivocally establishes that 
the veteran filed a proper and timely notice of disagreement 
with the RO's March 1978 denial of his original claim for 
service connection for a right knee disorder.  The RO should 
have issued him a statement of the case at that time, so 
that the appeal could continue, but it did not.  As there 
was a proper and timely notice of disagreement, the March 
1978 RO denial did not become final, and the veteran's 
original January 9, 1978 claim for service connection for a 
right knee disorder remained open until the ultimate grant 
of service connection.  Considering all evidence on file 
when service connection was ultimately granted, and looking 
back, it appears there was entitlement as of the date of the 
January 9, 1978 claim for service connection (i.e., the date 
entitlement arose is not later than the date of claim).

The upshot of all this is that the January 9, 1978 date on 
which the RO received the original claim is the proper 
effective date for service connection for a right knee 
disorder.  The Board grants an earlier effective date of 
January 9, 1978 for service connection for a right knee 
disorder. 






ORDER

An earlier effective date of January 9, 1978 for service 
connection for a right knee disorder is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

